— Order, Supreme Court, New York County (Joan M. Kenney, J.), entered March 1, 2013, which denied plaintiff’s motion for summary judgment in lieu of a complaint, and directed plaintiff to serve a formal complaint, unanimously affirmed, without costs.
Although plaintiff made a prima facie showing of his entitlement to judgment as a matter of law, defendant’s affidavit successfully raised issues of fact concerning the validity of the promissory note based on the defenses of coercion and economic duress.
We have considered plaintiffs remaining arguments, including his contention that defendant ratified the note by making payments under it, and find them unavailing. Concur— Gonzalez, RJ., Sweeny, Richter and Clark, JJ.